UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :     Chapter 7
                                                                :
EIGHT-115 ASSOCIATES, LLC,                                      :     Case No. 20-11812-MG
                                                                :
                                    Debtor.                     :
----------------------------------------------------------------x

                                     CERTIFICATE OF SERVICE

                 I, Nicole N. Santucci, hereby certify that on August 26, 2020, I caused the Trustee's

Application for an Order Designating Stanley J. Reifer as the Person Responsible to Perform the

Debtor's Duties Under the Bankruptcy Code, including Exhibit A [DE 9], and the Notice of

Presentment of Order Designating Stanley J. Reifer as the Person Responsible to Perform the

Debtor's Duties Under the Bankruptcy Code [DE 10] upon the following parties:

Stanley J. Reifer                                                   Office of the U.S. Trustee
c/o Rosen & Associates, P.C.                                        201 Varick Street, Suite 1006
747 Third Avenue                                                    New York, NY 10014-9449
New York, New York 10017                                            Attn: Susan Arbeit, Esq.
Attn: Sandford P. Rosen, Esq. and Paris Gyparakis, Esq.


at the addresses designated for that purpose by depositing true copies of the same enclosed in a

first class post-paid properly addressed wrapper in an official depository under the exclusive care

and custody of the United States Postal Service within the State of New York.

 Dated: August 26, 2020
                                                             /s/ Nicole N. Santucci
                                                             Nicole N. Santucci, Esq.
